Case 18-14646-jkf       Doc 27    Filed 11/08/18 Entered 11/08/18 11:40:31          Desc Main
                                  Document      Page 1 of 2


                        UNITED STATES BANKRUPTCY COURT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA
                                 (PHILADELPHIA)

IN RE:                                              : BK. No. 18-14646-jkf

DEBBIE EDWARDS                                      :
                              Debtor                : Chapter No. 13
                                                    :
                                                    : Hearing Date: December 12, 2018
                                                    :
                                                    : Hearing Time: 9:30 AM


OBJECTION OF INTERSTATE TD INVESTMENTS, LLC TO THE CONFIRMATION
            OF THE DEBTOR’S AMENDED CHAPTER 13 PLAN

         Movant, Interstate TD Investments, LLC (“Movant”), by its attorneys Hill Wallack LLP,

hereby objects to the confirmation of the Debtor’s Amended Chapter 13 Plan as follows:


         1.     Interstate TD Investments, LLC is the holder of a Note and Mortgage on real

property owned by Debbie Edwards (“Debtor”) at 2824 Walnut Hill, Philadelphia, PA 19152

(the “Property”).


         2.     The Mortgage fully matured on September 5, 2008 and all amounts are due and

payable.


         3.     Movant filed an Amended Proof of Claim stating the Debtors’ pre-petition

arrearage is approximately $22,412.69.


         4.     Debtor filed an Amended Plan November 05, 2018.


         5.     Debtor’s Amended Plan does not address Movant’s previous Objection filed on

October 2, 2018.




{Y0986706; 1}
Case 18-14646-jkf       Doc 27     Filed 11/08/18 Entered 11/08/18 11:40:31             Desc Main
                                   Document      Page 2 of 2


         6.     Debtor’s Amended Plan proposes to pay $21,948.05 to the Movant for pre-

petition arrearage on the Mortgage.


         7.     Additionally, interest continues to accrue on the $22,412.69 at the contract rate.


         8.     Debtors fail to provide adequate treatment for Movant’s claim.


         WHEREFORE, Interstate TD Investments, LLC, Movant, respectfully requests that this

Honorable Court deny confirmation of the Debtor’s Amended Chapter 13 Plan and enter a bar on

any further filings of Chapter 13 by the Debtor.


                                                      Respectfully submitted,


                                                      /s/Michael J. Shavel, Esquire
                                                      Hill Wallack LLP
                                                      777 Township Line Road, Suite 250
                                                      Yardley, PA 19067
                                                      215-579-7700
                                                      mshavel@hillwallack.com




{Y0986706; 1}
